Citation Nr: 0514218	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  97-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied service connection for a right 
knee disorder.  The veteran timely perfected an appeal of 
this determination to the Board.  

In May 1999, June 2003, and February 2004, the Board remanded 
the appeal for further evidentiary and procedural 
development.


FINDING OF FACT

The veteran's right knee disorder did not originate in 
service or within one year thereafter and is not related to 
any incident of service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  In a 
March 2004 letter, VA informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for service connection.  In addition, VA 
provided the veteran with a copy of the appealed May 1996 
rating decision, November 1996 statement of the case, and 
November 2002, June 2003, and January 2005 supplemental 
statements of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in the March 2004 letter, VA 
informed the veteran that VA would assist in obtaining 
relevant records and asked the veteran to identify sources of 
any relevant records, including medical and employment 
records, so that VA could request those records on his 
behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claim.  
Lastly, VA informed the veteran that it is his responsibility 
to ensure that VA receives all evidence not in the possession 
of a federal agency or department.  Thus, the Board finds 
that the veteran was informed of the evidence he was 
responsible for submitting and the evidence VA would obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that the veteran was informed 
that he could submit any records in his possession relevant 
to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and statements made 
by the veteran in support of his claim.  In addition, the 
record shows that VA scheduled the veteran for two VA 
examinations and the veteran failed to report to both of 
them.  The veteran's failure to cooperate with VA has made it 
impossible to obtain the evidence.  See 38 U.S.C.A. §§ 5103A, 
5107; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he 
duty to assist is not always a one-way street").  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
that the original rating decision predated the VCAA, the 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the veteran 
the March 2004 letter, along with the above-mentioned 
correspondences, and subsequently readjudicated his claim in 
January 2005.   Under the circumstances in this case, the 
Board finds that the veteran has received the notice and 
assistance contemplated by law and adjudication of his claim 
poses no risk of prejudice to the veteran.  See Bernard, 
supra.  

Factual Background

The veteran's service medical records reveal no complaint or 
treatment related to the right knee.  Both entrance and 
separation examinations found no abnormalities of the lower 
extremities, and the veteran did not complain of any swollen 
or painful joints; arthritis, rheumatism, or bursitis; or 
"trick" or locked knee.  

A July 1993 VA examination report reflects no complaints 
related to the right knee.

The record also contains private medical records from A. 
Wilson, MD.

A February 1995 treatment note reflects complaints of right 
knee pain, especially in the medial aspect of the kneecap 
when moved in a certain way.  The veteran stated that it has 
been exacerbated recently when he bought a new exercise 
bicycle.  He denied any prior knee trauma.  

A February 1995 radiology report reflects intact osseous 
structures without evidence of fracture or dislocation, well-
maintained joint spaces without evidence of degenerative 
change, normal soft tissues, and no evidence of joint 
effusion.  The impression was a radiographically normal 
examination of the knee.

In a July 1995 letter, Dr. Wilson states that the veteran has 
been treated for the past 5 months for recurrent right knee 
pain, which is consistent with patellar bursitis, and opines 
that it is most likely a result of the veteran's working on 
his knees frequently in service.  

An April 1996 VA examination report reflects a history of 
working on his knees on steel decks aboard ships and 
suffering a contusion of the right knee in a motorcycle 
accident, both during service.  The diagnosis was 
patellofemoral pain syndrome of the right knee with synovitis 
and very early degenerative joint disease.  

An April 1996 radiology report reflects the following 
findings: no fractures or dislocations, normal bony 
mineralization, and there may be some very mild joint-space 
narrowing in the medial compartment.  The impression was that 
there may be some very mild degenerative joint disease.

In a May 2003 VA report of medical record review, W. Guyer, 
MD, noted that the veteran's service medical records contain 
no record of problems with the right knee and that the 
veteran went for a fairly long period of time, well over a 
year, before seeing any doctor about his knee.  Dr. Guyer 
noted Dr. Wilson's opinion but stated that from the review of 
the medical records there was no compelling reason to relate 
any problems with the veteran's right knee to service.  

Finally, in March 2004, Dr. Guyer, the VA examiner who 
conducted the above record review, re-reviewed the veteran's 
claims file and provided another report.  He again noted that 
the veteran's service medical records contain no entries 
concerning the right knee.  He specifically reviewed Dr. 
Wilson's treatment notes, the 1995 X-rays showing a 
radiologically normal examination of the knee, and the April 
1996 VA examination report, which did not find much in the 
way of impairment of the knee.  Dr. Guyer noted that he was 
unable to find the X-rays taken in conjunction with the April 
1996 VA examination.  Then, he provided the following 
opinion: With no real record of injury to the right knee in 
the service, and with minimal if any findings at this time, 
and one radiological report which indicated that there were 
normal x-ray findings of the knee, it would be my feeling 
just with review of the records that it is less than likely 
with less than 50 percent probability that the disorder of 
the veteran's knee and his subjective symptoms did not (sic) 
originate in the service, or is otherwise etiologically 
related to any incident in the service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

If arthritis manifested to a degree of 10 percent within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

The veteran contends, in essence, that he has a right knee 
disorder as a result of working on his knees on steel decks 
aboard ships and a motorcycle accident, both while in 
service.  On his October 1995 application for VA benefits, 
the veteran indicated that he had not received any treatment 
for his knee while in service.

After a careful review, the Board finds that the veteran's 
right knee disorder did not have its onset in service.  In 
this regard, the Board observes that the veteran's service 
medical records contain no reference to any problems with the 
right knee.  In addition, the July 1993 VA examination report 
reflects no complaints related to the right knee, and the 
earliest post-service treatment report of record dates to 
February 1995, which is over two years after discharge.  
Furthermore, February 1995 X-rays showed no evidence of 
degenerative change.  In this regard, the Board finds that 
the record fails to show that the veteran's arthritis of the 
right knee manifested to a compensable degree during the one-
year presumptive period following discharge.  38 C.F.R. 
§§ 3.303, 3.307(a)(3), 3.309(a).  

The Board notes Dr. Wilson's opinion that the veteran's right 
knee is most likely related to service; however, the Board 
finds Dr. Guyer's opinion, in both the May 2003 and March 
2004 reports, that the veteran's right knee disorder is not 
related to service, to be more probative.  In this regard, 
the Board observes that Dr. Guyer had the opportunity to 
review the veteran's claims file, which included the 
veteran's service medical records and Dr. Wilson's opinion.  
Moreover, Dr. Guyer reviewed the veteran's claims file on two 
separate occasions, in providing the May 2003 and March 2004 
medical record review reports.  

The Board acknowledges that the last sentence of Dr. Guyer's 
March 2004 report, when read literally, appears to relate the 
veteran's right knee disorder to service.  The Board 
observes, however, that based on his earlier May 2003 opinion 
and the totality of the March 2004 report, Dr. Guyer simply 
made a grammatical error.  The Board does not find this 
grammatical error to be of significance, particularly in 
light of the context of the sentence, and the report as a 
whole, negating any connection between service and the 
veteran's right knee disorder.  Moreover, the Board does not 
find the March 2004 report to be ambiguous, and thus a remand 
for clarification is not required.  It is clear, despite the 
error, that Dr. Guyer was opining that it is less than likely 
that the veteran's right knee disorder originated in service 
or is otherwise etiologically related to any incident of 
service.  Indeed, in a May 2005 statement, even the veteran's 
representative acknowledges the true nature of Dr. Guyer's 
statement by resorting to a mere semantic argument that the 
pure interpretation of the statement relates the veteran's 
disorder to service.  

The Board also notes Dr. Guyer's statement that he was unable 
to view the X-rays taken in conjunction with the April 1996 
VA examination.  The Board observes that the results of the 
X-rays appear in the April 1996 radiology report, and that 
the report reflects that there may be some very mild 
degenerative joint disease.  As Dr. Guyer's March 2004 
opinion considered the existence of minimal findings, the 
Board finds that his lack of review of the April 1996 X-rays 
is of little importance, especially in light of the fact that 
he reviewed the April 1996 VA examination report, which 
indicated very early degenerative joint disease.

The Board also acknowledges the veteran's contentions that 
his right knee disorder is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a right knee disorder.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right knee disorder is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


